      Case 19-50012   Doc 104 Filed 04/04/19 EOD 04/04/19 11:59:01      Pg 1 of 2
                        SO ORDERED: April 4, 2019.




                        ______________________________
                        Robyn L. Moberly
                        United States Bankruptcy Judge




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

In re:                                         Chapter 11

USA GYMNASTICS,                                Case No. 18-09108-RLM-11

Debtor.                                        Adv. Proc. No. 1:19-ap-50012


USA GYMNASTICS,                               )
                                              )
Plaintiff,                                    )
                                              )
vs.                                           )
                                              )
ACE AMERICAN INSURANCE COMPANY f/k/a          )
CIGNA INSURANCE COMPANY, GREAT                )
AMERICAN ASSURANCE COMPANY, LIBERTY           )
INSURANCE UNDERWRITERS INC., NATIONAL         )
CASUALTY COMPANY, RSUI INDEMNITY              )
COMPANY, TIG INSURANCE COMPANY,               )
VIRGINIA SURETY COMPANY, INC. f/k/a           )
COMBINED SPECIALTY INSURANCE                  )
COMPANY, WESTERN WORLD INSURANCE              )
COMPANY, ENDURANCE AMERICAN                   )
INSURANCE COMPANY, AMERICAN                   )
INTERNATIONAL GROUP, INC., AMERICAN           )
HOME ASSURANCE COMPANY, and DOE               )
    Case 19-50012     Doc 104     Filed 04/04/19       EOD 04/04/19 11:59:01    Pg 2 of 2
Order Granting Verified Motion to Correct the Record
Adv. Proc. No. 1:19-ap-50012
April 1, 2019
Page 2

INSURERS,                                               )
                                                        )
Defendants.                                             )

 ORDER GRANTING USA GYMNASTICS’S VERIFIED MOTION TO CORRECT THE
 RECORD ON ITS MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST LIU

       This matter is before the Court on USA Gymnastics’ Verified Motion to Correct the

Record on its Motion for Partial Summary Judgment Against LIU. The Court, being duly

advised in the premises, now GRANTS said Motion.

       SO ORDERED.

                                             ###


Distribution:

Service will be made electronically
on all ECF registered counsel of record
via email generated by the Court’s ECF system.




                                                 2
